Title: From George Washington to William Heath, 11 July 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters July 11. 1782
                  
                  I have received your favor of Yesterday, and shall cause attention to be paid to the several matters contained therein.  I am dear Sir With sentiments of esteem Your Most Hble Servt
                  
                     Go: Washington
                  
               